DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/06/2022, 06/09/2022, and 07/22/2022 are being considered by the examiner.

Response to Amendment / Arguments
The response, filed 08/02/2022, has been entered. Claims 2, 7-10, and 13-14 are cancelled. Claims 1, 3-6, 11-12, and 15 are pending. Applicant’s arguments have been fully considered and are persuasive. Specifically, applicant’s arguments on pages 9-10 of the response as it relates to newly amended claim 1 are persuasive. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Scherer on 08/10/2022.
The application has been amended as follows: 
Claims:
Claim 3 (Currently Amended): The level indicator according to claim 1, wherein: 
	the protective cover comprises a case that surrounds the water level indicator, and
	the second diaphragm 


Allowable Subject Matter
Claims 1, 3-6, 11-12, and 15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: The prior art, alone or in combination, fails to anticipate or render obvious a level indicator that measures a water level, comprising: a cylindrical body part that surrounds the water level indicator; a flange disposed at a second end of the cylindrical body part; and a second blocking part opposed to the flange and that blocks the second end, wherein the flange and the second blocking part are separate components of the protective cover, the flange is detachably fixed to the second blocking part in a state where the second diaphragm is interposed and sandwiched between the flange and the second blocking part such that the incompressible fluid is sealed in the space, the second diaphragm being detachable from the protective cover by detaching the second blocking part from the flange, and the level indicator further comprises: a spacer mounted to the water level indicator and that prevents the water level indicator from colliding with the cylindrical body part, wherein the spacer is a disc having an outer circumferential along an inner wall of the cylindrical body part and has a groove or a hole through which fluid passes, in conjunction with the remaining claim limitations.
Regarding claims 3-6, 11-12, and 15: These claims are allowable due to at least their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428. The examiner can normally be reached 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856